DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the pre-AIA  (America Invents Act) first to invent provisions.
This Office Action is Non-Final.
Claims 1, 9 and 17 are independent claims. Claims 2-8, 10-16, 18-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 08-05-2019.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 12/215,691 filed June 27, 2008, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of June 27, 2008 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-05-2019 and 02-22-2021 comply with the provisions of 37 CFR 1.97
		
Specification Objections

Fig. 5-6 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both “CGC” circuits and “OR” circuits, respectively. Similarly, reference character “46” has been also used to designate “CGC” circuits. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 9 and 17 recite a nonce term processing “module” that is modified by a structural modifier(s), where these modifier(s) are recited as “deletion circuit” and “common clock”. Thereby, the limitations recited in in the above claims are not interpreted under 112(f). 
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 6, 14 are objected to because it recites the expression where the “the first processing module is capable of producing data elements”. The term producing should be amended to “processing”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 7, 9, 15, 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2005/0055592 by Velasco et al. .

As per claims 1, 91 and 17, Velasco et al. discloses a method of clocking processing modules comprising: 
providing a common clock to a respective clock deletion circuit for each of a first processing module and a second processing module, (inter alia: bclk to clock control logic 53 (a-n) for core logic (1-n); Fig. 2) 
wherein the common clock has a pattern of pulses, each pulse having a first duration; (bclk clock pattern having a first duration; Fig. 8) 
at the clock deletion circuit for the first processing module, modifying the common clock by removing one or more pulses from the pattern of pulses so as to provide a first clock signal having pulses of the first duration and a different duty cycle than the common clock; (inter alia: bclk clock is modified for a logic core 1 to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock; Fig. 2 and Fig. 8) 
at the clock deletion circuit for the second processing module, modifying the common clock by removing one or more pulses from the pattern of pulses so as to provide a second clock signal having pulses of the first duration and a different duty cycle than the common clock; and (inter alia: bclk clock is modified for a logic core n to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock. Fig. 2 and Fig. 8)



As per claims 9 and 17, these claims are directed to the same invention recited in claim 1, and therefore, are rejected for the same reasons already described above. 

As per claims 7, 15 Velasco discloses wherein the first and second processing modules are comprised within a System On Chip (SOC). (SOC design; ¶ [0019] )

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0055592 by Velasco et al. in view of U.S. Publication No. 2004/0232967 by Ishimi et al.

As per claims 2, 10, 18 Velasco does not distinctly disclose wherein the first clock signal has a different duty cycle to the second clock signal. 
Ishimi et al. explicitly discloses wherein the first clock signal has a different duty cycle to the second clock signal. (inter alia: As described above, the duty ratio of clock signals CLK1, CLK2, CLK3 may be set for all of peripheral circuits 1000-3000 or for a specific one of peripheral circuits 1000-3000.  The duty ratio of the clock signal can be set flexibly depending on the system in this manner, so that it is possible to construct a system achieving highest performance for each module ¶ [0121], Fig. 14)
It would have been obvious at the time of the invention was made to modify the teachings of Velasco et al. and Ishimi et al. because both references are in the same field of endeavor . Ishimi’s teaching of varying duty ratio for each clock input to one or more circuits would enhance Velasco's system by allowing portion of the system to increase speed while reducing power consumption, thus improving system performance.
Claims 3- 5, 8, 11, 12, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0055592 by Velasco et al. in view of U.S. Publication No. 2006/0288249 by Knepper et al..
As per claims 3, 11, 19 Velasco does not distinctly disclose wherein the first clock signal has a different frequency to the second clock signal. 
However, Knepper et al. explicitly discloses wherein the first clock signal has a different frequency to the second clock signal. (A variable speed data processor includes a clock generator generating a plurality of clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity 
It would have been obvious at the time of the invention was made to modify the teachings of Velasco et al. and Knepper et al. because both references are in the same field of endeavor . Kneper’s teaching of generating different clock rates would enhance Velasco's system by allowing processing logics to shift to different clock rates to handle changing data processing loads while also reducing power. 
As per claim 4, Velasco as modified discloses wherein: the clock deletion circuit for the first processing module is configured to modify the common clock in dependence on a first clock frequency required by the first processing module; and the clock deletion circuit for the second processing module is configured to modify the common clock in dependence on a second clock frequency required by the second processing module. (Knepper et al.; A variable speed data processor includes a clock generator generating a plurality of clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Therefore,  to a PHOSITA clock rates are dependent on the data bursts activity detected.   )
As per claims 5, 12, 20, Velasco as modified discloses wherein: the first clock frequency is variable and dependent on a process running on the first processing module; and the second clock frequency is variable and dependent on a process running on the second processing module. (Knepper et al.; A variable speed data clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Fig. 2 illustrates the different clock frequency rates designated as CLk1, Clk2 and clk3 for each of the variable logics)
As per claims 6, Velasco as modified discloses wherein the first processing module is capable of producing data elements at a first rate and the second processing module is capable of processing data elements at a second rate, less than the first rate, and the clock deletion circuit for the first processing module being operable to remove clock pulses from the common clock in dependence on the first and second rates. (Knepper et al.; A variable speed data processor includes a clock generator generating a plurality of clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Fig. 2 illustrates the different clock frequency rates designated as CLk1, Clk2 and clk3 for each of the variable logics), (inter alia: Velasco et al.;  bclk clock is modified for a logic core n to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock. Fig. 2 and Fig. 8)
clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Fig. 2 illustrates the different clock frequency rates designated as CLk1, Clk2 and clk3 for each of the variable logics), (inter alia: Velasco et al.;  bclk clock is modified for a logic core n to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock. Fig. 2 and Fig. 8) Further. Control signal “sel_Sync” for controlling output clock) 


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claims 9 and 17, these claims also include the expression directed to “removing one or more pulses” which is also illustrated by Fig. 8 of Velasco et al. because the gbclk clock provided to the core logic at least the first and last  clock cycles are removed.